                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

WALTER HAMILTON AND DIANNA                )
HAMILTON, Individually and as Legal       )
Guardians of the Person and Estate of     )
KAITLIN HAMILTON, an Incapacitated        )
Person,                                   )
                                          )
                          Plaintiffs,     )
                                          )
vs.                                       )                No. CIV-18-1240-C
                                          )
BAYER HEALTHCARE                          )
PHARMACEUTICALS INC., BAYER               )
PHARMA AG, BAYER                          )
CORPORATION, BAYER                        )
HEALTHCARE LLC, BAYER                     )
HEALTHCARE AG AND BAYER AG                )
                                          )
                          Defendants,     )
                                          )
MUTUAL OF OMAHA INSURANCE                 )
COMPANY,                                  )
                                          )
                          Intervenor      )
                                          )
vs.                                       )
                                          )
WALTER HAMILTON AND DIANNA                )
HAMILTON, Individually and as Legal       )
Guardians of the Person and Estate of     )
KAITLIN HAMILTON, an Incapacitated        )
Person,                                   )

                                        ORDER

      On September 23, 2019 Plaintiffs and Defendants, Bayer HealthCare

Pharmaceuticals Inc. and Bayer Pharma AG, filed a Stipulation of Dismissal as to the

claims between those parties. These parties also submitted a proposed Order dismissing
the case. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) the matter is dismissed upon filing

the Stipulation of Dismissal. See also Smith v. Phillips, 881 F.2d 902, 904 (10th Cir.

1989) (noting a dismissal under this portion of Rule 41 terminates federal jurisdiction).

Accordingly, the action between the Hamiltons and the Bayer Defendants was terminated

upon the filing of the parties’ Stipulation of Dismissal (Dkt. No. 302). As noted in the

stipulation the claims between the Hamiltons and Mutual of Omaha Insurance Company

remain pending.

      IT IS SO ORDERED this 25th day of September 2019.




                                           2
